DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, with traverse, of Group I, claims 19-27 in ”Response to Election / Restriction Filed - 06/02/2021”, is acknowledged. Applicant's traversal arguments, filed on the same reply, have been fully considered but they are not persuasive. 
The traversal is for “The Office action (hereinafter OA) has not addressed the contribution of every feature common to Groups I and II over the prior art” is. Applicant’s analysis of unity of invention seems to base on wrong premises that all limitations should be taught by the prior art to decide the present of the special technical feature. In fact if one or more limitations are common then there hold a “unity of invention” provided no prior art teaches those limitation. In this case Applicant cited limitation “features h-1 are clearly directed to structural relationships that must be considered with respect to the prior art” was not cited in the OA as  alleged shared limitation, and are are not found in all independent claims 19, 28. However, in the OA the shared limitations were in all independent claims 19 and 28 were “a microdevice comprising: inter alia, a first layer of material, -a second layer of material, a fixed portion,  a first mobile element  comprising at least a first portion  of the first layer of material and at least a second portion of the second layer of material, a second mobile element comprising at least a first portion  of the second layer of material and at least a second portion  of the first layer of material, first suspension means  formed in at least one of the first layer of material  or the second layer of material, and second suspension means formed in at least one of the first layer of material and the second layer of material”, which were disclosed by US 20160273916  A1 to JEANROY; Alain hereinafter Jeanroy.,  in (e.g. Figa 1, 3-5 [0025+]) with sufficient specificity (Pl see OA and below for detail ). Therefore, OA correctly identified in posteriori analysis, those shared feature as not the special technical feature (See also the cited references in section 1 and conclusion). 
Examiner respectfully disagrees with the applicant statement that cited art does not teach or suggest every common technical feature of Groups I and II  over the prior art. Clearly with sufficient specificity Jeanroy teaches a microdevice (1; figures 1, 3-5 [0025+]) comprising:
- a first layer of material (100.1; [0025]), 
- a second layer of material (100.2), 
- a fixed portion (2 comprising {2.1,2.2}; [0026]), 
- a first mobile element (3.1) comprising at least a first portion (5.1) of the first layer of material (100.1) and at least a second portion (4.1) of the second layer of material (100.2), 
- a second mobile element (3.2) comprising at least a first portion (5.2) of the second layer of material (100.2) and at least a second portion (6.2) of the first layer of material (100.1), 
- first suspension means (8.11/9.1/8.21) formed in at least one of the first layer of material (100.1) or the second layer of material (106), 

As indicted above Applicant’s cited limitation “a features h-1 are clearly directed to structural relationships” was neither cited in the OA as alleged shared limitation, and nor found in independent claims 19, 28.
Considering MPEP § 1850.II’s, “Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims”, it is noted in the instant case, independent claims 19 (in Group I), 28 (in Group II) lacks unity of invention based on either a priori  and/or a posteriori analysis, and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different features, restriction for examination purposes as indicated is proper.
Applicant’s pointed supposed errors are not proper in the restriction requirement, and as the restriction requirement is still deemed proper, and is therefore made FINAL. Apropos of (MPEP § 818.01(a)), the provisional election, for claim 28-38, becomes an election without traverse. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (500; Fig 5; [0049]) = (element 500; Figure No. 5; Paragraph No. [0049]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 19-27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clark, Rodney L. et al. (US 20020109894 A1; hereinafter Clark).

    PNG
    media_image1.png
    147
    460
    media_image1.png
    Greyscale

Clark Figure 5
Regarding claim 1, Clark teaches a microdevice (500; Fig 5; [0049]) comprising (see the entire document, and embodiments that share element’s label, specifically, Figs 5 along with 4A-4B, and as cited below): 
- a first layer of material (of 520; first cited as of 420; Fig 4A; [0045] conductive material), 
of 530; first cited as of 430; Fig 4A; [0045] conductive material)), 
- a fixed portion (580; [0052]), 
- a first mobile element ({520,530} at left}) comprising at least a first portion (520) of the first layer of material and at least a second portion (530) of the second layer of material, 
- a second mobile element ({520,530} at right} comprising at least a first portion (520) of the second layer of material  and at least a second portion (530) of the first layer of material, 
- first suspension means (560 at left, not labelled) formed in at least one of the first layer of material  or the second layer of material , 
- second suspension means (560 at right) formed in at least one of the first layer of material  and the second layer of material, and 
wherein: 
- the first ({520,530} at left})  and second ({520,530} at right})  mobile elements are capable of moving with respect to one another and with respect to the fixed portion (each of 580; [0052]), 
- the first (520) and second (530) layers of material are arranged one above the other (fig 5), 
- the first portion of the first layer of material is rigidly connected ([0045] 430 that keeps the teeth 420 rigidly in place) to the second portion of the second layer of material , 
580) by the first suspension means (560 of left element), 
- the second mobile element is suspended from the fixed portion (580) by the second suspension means (560 of right element),
- the first portion (114) of the second layer of material is rigidly connected ([0045] 430 that keeps the teeth 420 rigidly in place) to the second portion  of the first layer of material, 
Page 4 of 11- the first and second mobile elements are capable of moving substantially in phase opposition with respect to one another ([0037]), 
- the centers of gravity of the first and second mobile elements are aligned one above the other according to an axis substantially perpendicular to main faces of the first and second layers of material ([0050]). 
Regarding claim 20, Clark as applied to the microdevice according to claim 19, further teaches, wherein the first and second mobile elements are arranged in an interlocking and/or concentric manner with respect to one another ([0051]).  
Regarding claim 21, Clark as applied to the microdevice according to claim 19, further teaches, wherein the first portion of the first layer of material is connected to the second portion of the second layer of material by means of at least a first portion of an intermediate layer (construed from 440 at left; Fig 4A; [0045]) arranged between the first and second layers of material, or wherein the first portion of the second layer of material is connected to the second portion of the first layer of material by means of at least a second portion of the intermediate layer (construed from 440 at right; Fig 4A; [0045]).  
Regarding claim 22, Clark as applied to the microdevice according to claim 19, further teaches, (the microdevice) further comprising at least one of the following elements (construed from [0050-0051]): 
- elements for detection or measurement of a movement of the first mobile element or of the second mobile element with respect to the fixed portion, 
- elements for detection or measurement of a movement of the first mobile element with respect to the second mobile element, 
- elements capable of moving the first mobile element or the second mobile element with respect to the fixed portion, 
- elements capable of moving the first mobile element with respect to the second mobile element.  
Regarding claim 23, Clark as applied to the microdevice according to claim 19, further teaches, wherein at least one of the first mobile element and the second mobile element is capable of moving in translation or in rotation with respect to the fixed portion or with respect to one another ([0050-0051]).  
Regarding claim 24, Clark as applied to the microdevice according to claim 19, further teaches, wherein the fixed portion comprises portions of the first and second layers of material arranged around the first and second mobile elements or surrounded by the first and second mobile elements.  
Regarding claim 25, Clark as applied to the microdevice according to claim 19, further teaches, wherein the fixed portion (580) comprises a support layer (570) such that the first layer of material is arranged between the support layer and the second layer of material.  
Regarding claim 26, Clark as applied to the microdevice according to claim 19, further teaches, (the microdevice) further comprising at least one intermediate mobile element (construed from configuration of hundreds of evenly spaced actuators 500 for one continuous membrane mirror 530 (400/410/420 combination; Fig 4B; [0047-0049]) suspended from the fixed portion and capable of moving with respect to the fixed portion, and wherein the first and second mobile elements are suspended from the intermediate mobile element and capable of moving with respect to the intermediate mobile element and the fixed portion.  
Regarding claim 27, Clark as applied to the microdevice according to claim 26, further teaches, wherein (Figs 4A-4B and 5): 
- the fixed portion (580) comprises a fixed frame at least partially surrounding the intermediate mobile element, and the intermediate mobile element forms a mobile frame suspended from the fixed frame, or 
- the microdevice further comprises a first cavity ([0045]), at least a portion of the walls of which is formed by the fixed portion (580) and in which the intermediate mobile element is encapsulated, and a second cavity arranged in the first cavity, at least a portion of the walls of which is formed by the intermediate mobile element and in which the first and second mobile elements are encapsulated (construed from isolation [0045]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
MONTEZ; RUBEN B. et al. (US 20170313573 A1) discloses a Microdevice comprising (Fig 10) at least: 

    PNG
    media_image2.png
    415
    560
    media_image2.png
    Greyscale

Figure 10
- a first layer of material (of 1008), 
- a second layer of material (of 1009), 
- a fixed portion (1004), 
- a first mobile element (1006 at left) comprising at least a first portion of the first layer of material and at least a second portion of the second layer of material, 
- a second mobile element (1003 at right) comprising at least a first portion of the second layer of material and at least a second portion of the first layer of material, 
- first suspension means (1010 at left) formed in at least one of the first layer of material or the second layer of material, 
- second suspension means (1010 at right)  formed in at least one of the first layer of material and the second layer of material, and 
wherein: 

- the first and second layers of material are arranged one above the other, 
- the first portion of the first layer of material is rigidly connected to the second portion of the second layer of material, 
- the first mobile element is suspended from the fixed portion by the first suspension means, 
- the second mobile element is suspended from the fixed portion by the second suspension means, 
Ozaki; Hiroyuki et al. (US 20160004069 A1) discloses a Microdevice comprising (Fig 10) at least: - a first layer of material (of 520), - a second layer of material (of 530), - a fixed portion (580), - a first mobile element ({520,530} at left}) comprising at least a first portion (520) of the first layer of material and at least a second portion (530) of the second layer of material, - a second mobile element ({520,530} at right} comprising at least a first portion (520) of the second layer of material  and at least a second portion (530) of the first layer of material, - first suspension means (560 at left, not labelled) formed in at least one of the first layer of material  or the second layer of material , - second suspension means (560 at right) formed in at least one of the first layer of material  and the second layer of material, and wherein: - the first ({520,530} at left})  and second ({520,530} at right})  mobile elements are capable of moving with respect to one another and with respect to the fixed portion (each of 580; [0052]),  the first (520) and second (530) layers of material are arranged one above the other (fig 10), - 580) by the first suspension means (560 of left element), - the second mobile element is suspended from the fixed portion (580) by the second suspension means (560 of right element),
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 11, 2021